Upon a Beheartng.^
September 13, 1906.
Harrison, J.,
delivered the opinion of the court.
This cause was argued and submitted at the term of this court held at Wytheville in June, 1905, and an opinion was handed down reversing the decree appealed from. Upon a petition to rehear that decree was set aside and the cause was again argued at the same place of session in June, 1906.
After due consideration of the questions involved we are of opinion to adhere to the conclusions reached upon the first hearing of the cause, and therefore, for the reasons then given and filed with the record, the decree appealed from must be reversed and the cause remanded for further proceedings to be *674had in accordance with the views expressed in the said written opinion of June, 1905.